DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claims 5 and 7, the phrase “wish coating” is unclear.  This is a non-standard term and there is no further explanation given in the specification.  For purposes of examination the limitation will be interpreted as “coating”.    
	With respect to Claim 6, “the supported metal” lacks antecedent basis.  For purposes of examination the claim will be interpreted as depending from claim 5, in order to have proper antecedent basis.  

	With respect to Claim 8, “the exhaust-gas purification catalyst” lacks antecedent basis.  For purposes of examination the claim will be interpreted as depending from claim 4, in order to have proper antecedent basis.  
	With respect to Claim 10, the first list in line 3 list “aluminum” while the repeated list in line 7 does not include aluminum.  Aluminum has to either be added to the second list or deleted from the first in order for the claim to be enabled.  For purposes of examination, the claim will be interpreted as having Aluminum in both list. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9 and 12 are rejected under 35 U.S.C. 102(a)(1)& (a)(2) as being anticipated by Janssen et al. (U.S. Patent No. 2011/0170102, hereinafter Janssen).
	With respect to Claim 1, Janssen discloses an analysis system configured to analyze an exhausted substance exhausted from a test article [engine see para 44] that is a vehicle or a component thereof, the analysis system comprising: an elemental analysis unit [1023, para 24 shows multiple 
	With respect to Claim 2, Janssen discloses further comprising: a collection unit [sample channel 114; para 57] configured to collect particulate matter contained in exhaust gas exhausted from the test article, wherein the elemental analysis unit [118; para 47] is configured to perform elemental analysis of the particulate matter collected in the collection unit.
	With respect to Claim 3, Janssen discloses that the storage unit is configured to store, as the content data, a content ratio [para 25, 36, 51 and 89 show various content ratios] of the one or plurality of elements contained in the constituent of the test article, and the inference unit is configured to infer the source of the particulate matter [para 47 shows determining the source of wear] on a basis of the element content ratio stored in the storage unit and an element content ratio included in the elemental analysis result.
	With respect to Claim 4, Janssen discloses that the storage unit is configured to store, as the content data, one or a plurality of elements contained in an exhaust-gas purification catalyst [para 24 shows tracking catalyst] serving as the constituent of the test article, and the inference unit is configured to infer that, on a basis of the content data and the elemental analysis result, the source of the particulate matter [para 47 shows determining the source of wear] includes the exhaust-gas purification catalyst.
	With respect to Claim 9, Janssen discloses that the storage unit is configured to store, as the content data, one or a plurality of elements contained in engine oil serving as the constituent of the test 
	With respect to Claim 12, Janssen discloses an analysis method for analyzing an exhausted substance exhausted from a test article that is a vehicle or a component thereof [engine], the analysis method comprising: an elemental analysis step [1023, para 24 shows multiple controllers] of performing elemental analysis of particulate matter contained in the exhausted substance; a storing step of storing [memory of 118] content data of one or a plurality of elements contained in a constituent constituting a portion of the test article; and an inference step unit [118, para 47, the elemental analysis determines source of the particulate matter] of inferring a source of the particulate matter on a basis of the content data stored in the storing step and an elemental analysis result obtained in the elemental analysis step.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen in view of Nakatani et al.  (U.S. Publication No. 2011/0117000, hereianfter Nakatani).
	With respect to Claim 5, Janssen does not disclose that the storage unit is configured to store content data for each of a wish coating, a supported metal, and a support that constitute the exhaust-gas purification catalyst, and the inference unit is configured to infer that, on a basis of the content data 
	Nakatani discloses tracking platinum and palladium content for deterioration as they are common supports in exhaust-gas purification catalyst.  See para 14 and 35.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Janssen such that the storage unit is configured to store content data for each of a wish coating, a supported metal, and a support that constitute the exhaust-gas purification catalyst, and the inference unit is configured to infer that, on a basis of the content data and the elemental analysis result, a deterioration constituent of the exhaust-gas purification catalyst is at least one of the wish coating, the supported metal, or the support as these are common components that experience wear in an exhaust system, and a user would want to track their deterioration.  
	With respect to Claim 6, the combination of Janssen and Nakatani that the content data of the supported metal includes at least one of platinum (Pt), palladium (Pd), or rhodium (Rh), and the inference unit is configured to infer that the deterioration constituent of the exhaust-gas purification catalyst is the supported metal when a content of or an increase ratio of the content of at least one of platinum (Pt), palladium (Pd), or rhodium (Rh) included in the elemental analysis result is not less than a predetermined threshold.  See para Nakatani 14 and 35.
	With respect to Claim 7, the combination of Janssen and Nakatani that the the content data of the wish coating or the support includes at least aluminum (Al) [Nakatani’s para 35], and the inference unit is configured to infer that the deterioration constituent of the exhaust-gas purification catalyst is the wish coating or the support when a content of or an increase ratio of the content of aluminum included in the elemental analysis result is not less than a predetermined threshold.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen in view of Pfalzgraf (DE102011103513, hereinafter Pfalzgraf).
	With respect to Claim 8, Janssen does not disclose further comprising a second collection unit configured to collect particulate matter contained in exhaust gas that is to pass through the exhaust-gas purification catalyst, wherein the elemental analysis unit is configured to perform elemental analysis of the particulate matter collected in the second collection unit, and the inference unit is configured to compare an elemental analysis result of particulate matter collected in the collection unit and an elemental analysis result of the particulate matter collected in the second collection unit, to infer the deterioration constituent of the exhaust-gas purification catalyst.
	Pfalzgraf discloses tracking exhaust particles both in the exhaust system, and outside the exhaust system.  See page 2, 1st para for a NOx sensor outside the ehxaust system, in a test chamber, and page 3 last sentence for another sensor in the exhaust system.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Janssen to further comprise a second collection unit configured to collect particulate matter contained in exhaust gas that is to pass through the exhaust-gas purification catalyst, wherein the elemental analysis unit is configured to perform elemental analysis of the particulate matter collected in the second collection unit, and the inference unit is configured to compare an elemental analysis result of particulate matter collected in the collection unit and an elemental analysis result of the particulate matter collected in the second collection unit, to infer the deterioration constituent of the exhaust-gas purification catalyst for the benefits of being able to correct the exhaust system reading by accounting for ambient values.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen in view of Dimitroff (U.S. Patent No 4,321,056, hereinafter Dimitroff).

	Dimitroff shows that oil consumption can be determined by analyzing zinc in exhaust gas.  See abstract.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Janssen such that the content data of the engine oil includes zinc (Zn), and the inference unit is configured to infer that the source of the particulate matter includes the engine oil when a content of or an increase ratio of the content of zinc (Zn) included in the elemental analysis result is not less than a predetermined threshold for the benefit of tracking oil consumption.
	With respect to Claim 11, Janssen discloses the analysis system according to claim 8 but does not disclose which elements are associated with oil.
	Dimitroff shows that oil consumption can be determined by analyzing a sampling flow rate and an amount of zinc in exhaust gas.  See column 2, lines 24-55.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Janssen such that the elemental analysis unit is configured to perform quantitative analysis of zinc (Zn) contained in the particulate matter collected in the collection unit, and the analysis system further comprises an oil consumption calculation unit configured to calculate engine oil consumption by using at least a mass of zinc (Zn) determined by the quantitative analysis, and a sampling flow rate of exhaust gas that is, of the exhaust gas exhausted from the test article, guided to the collection unit for the benefit of tracking oil consumption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855